IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alan Ziegler, Nicolas Bene, Lissette           :
Chevalier, Jose Munoz, and Efrain              :
Caban, Individually and on Behalf of           :
all Similarly Situated Persons                 :
                                               :
                  v.                           : No. 1777 C.D. 2019
                                               :
The City of Reading and Reading                :
Area Water Authority                           :
                                               :
Appeal of: City of Reading                     :

                                AMENDING ORDER


               AND NOW, this 1st day of March, 2021, the Opinion in the above
matter, filed January 8, 2021, is AMENDED to correct the misstatements that the
Court of Common Pleas of Berks County (trial court) held additional evidentiary
hearings on remand. The corrections, which appear on pages 5, 9, 10 and 11, clarify
that the trial court decided the matter based on the evidentiary record previously
established.
               In all other respects, the Court’s Opinion and Order remains intact, and
a corrected copy is attached.




                                         __________________________________
                                         MICHAEL H. WOJCIK, Judge